The Supreme Court affirmed the judgment of the Common Pleas on March 21st, 1882, in the following opinion :
Per Curiam :
The books of the plaintiff below would not have been evidence in their favor, much less was the testimony of their ■clerk as to what they did not contain. No objection was made to the authority of Yundt to give the receipt offered in evidence, and its effect was more properly a question to arise after its admission. We think the offer of evidence by defendants was rightly admitted, and upon the whole the case was properly submitted to the jury.
Judgment affirmed.